Citation Nr: 0708695	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.

2.  Bilateral tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  Bilateral tinnitus was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions with regard to hearing loss.  Thereafter, in 
October and December 2004, additional VCAA letters were 
issued as to both the hearing loss and tinnitus claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA attempted to request additional 
private medical records, however, there is no current address 
for D.J., M.D.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination in July 2004.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The veteran has medical training 
as a pharmacy technician.  The record does not reflect that 
he has specific medical training in audiology.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal no ear disease or injury 
during service.  The separation examination shows that the 
veteran's hearing acuity was 15/15 on whispered voice 
testing.  

The veteran maintains that he was seen during service for ear 
problems to include inflamed ear drums.  All available 
medical records have been received.  While they reflect 
treatment for a myriad of medical complaints including a cold 
and tonsillitis, they do not reflect any complaints, 
findings, treatment, or diagnosis of ear disability to 
include hearing loss or tinnitus.  The absence of such and 
the normal findings constitute negative evidence.  See, 
Forshey v. West, 12 Vet. App. 71 (1998).

During the one year presumptive period after service, hearing 
loss was not manifest nor diagnosed.  

Private medical records dated from 2001-2004 were received 
from J.H.B., M.D.  In January 2003, Dr. B. noted that the 
veteran complained of blocked ears and impaired hearing was 
noted and the veteran stated that his hearing improved when 
the cerumen was removed.  In a February 2004 record, Dr. B. 
stated that he strongly suspected that the veteran's 
sensorineural hearing loss was due to acoustic trauma in 
service.  

The private medical notation contained equivocal language.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Therefore, in order to determine if the veteran currently had 
hearing loss and tinnitus which was related to service, the 
veteran was afforded a VA examination in July 2004.  At that 
time, it was noted that the veteran had a limited history of 
unprotected exposure to hazardous military noise.  It was 
noted that there had been no significant civilian noise 
exposure.  An audiological examination was conducted which 
showed hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.  The veteran was also 
diagnosed as having tinnitus.  The examiner indicated that 
the claims file was reviewed.  

The examiner stated that there was very limited objective 
data on which to base an opinion.  The veteran indicated that 
he complained of hearing loss and tinnitus while on sick 
call.  However, the record showed that the veteran was seen 
at an ears, nose, and throat clinic for a sore throat.  There 
was no notation of a complaint of hearing loss or tinnitus.  
Despite several other sick call visits, there were no notes 
regarding hearing loss or tinnitus.  The veteran's only 
exposure to loud military noise was during heavy weapons 
training after which the veteran was assigned to medical 
units.  Therefore, the examiner stated that if the veteran 
had concerns regarding hearing loss or tinnitus, the examiner 
noted that the veteran would have had plenty of opportunity 
to do so since he worked in medical units.  The veteran 
stated that his wife noticed a problem with his hearing 40-45 
years ago, before he noticed.  However, that was too many 
years after discharge for it to be related to service.  In 
sum, the examiner opined that it was less likely than not 
that the hearing loss and tinnitus were service related.  

Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

As noted, the veteran has some medical training.  However, 
his training is as a pharmacy technician, not in audiology.  
Dr. B.'s statements are competent as he is a medical 
professional.  However, his opinion was equivocal and there 
is no evidence that he reviewed the claims file.  Conversely, 
the VA examiner, who is an audiologist, both examined the 
veteran and reviewed the record.  As such, the Board finds 
that his opinion is more probative than the veteran's 
opinion, based on his expertise.  

The veteran is competent to report that his hearing ability 
has decreased and he has ringing in his ears.  Although he 
has some medical training as a pharmacy technician, he has no 
medical expertise in audiology.  As such, he cannot provide a 
competent opinion regarding diagnosis and causation of either 
hearing loss disability or tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In contrast, the Board attaches significant probative value 
to the VA audiologist's opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  As noted, it is more probative than Dr. B.'s 
opinion.  

The most probative competent medical evidence establishes 
that there is no etiological link between the current 
diagnoses of bilateral hearing loss and service or of 
bilateral tinnitus and service.  The most probative competent 
medical evidence shows that bilateral hearing loss and 
bilateral tinnitus are not related to service.  

While the veteran's representative points out that the 
veteran has no other significant noise exposure, the VA 
examiner addressed noise exposure and indicated that the 
veteran's inservice noise exposure was not the cause of the 
current hearing loss and tinnitus.  

In sum, the competent evidence does not establish that 
bilateral hearing loss began in service or within one year of 
separation.  Further, the competent evidence does not 
establish that bilateral tinnitus began in service.  The 
service medical records showed no ear injury or disease.  
Thus, there was no chronic ear disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that the veteran had hearing loss and 
tinnitus diagnosed over 4 decades after service.  

Accordingly, service connection for bilateral hearing loss 
and bilateral tinnitus is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


